Filed 7/29/22 In re A.R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION FIVE


 In re A.R., a Person Coming                                          B310645
 Under the Juvenile Court Law.                                        (Los Angeles County
                                                                      Super. Ct. No. YJ40133)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 A.R.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Christopher J. Smith, Judge. Affirmed.
      Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, Analee J. Brodie, Deputy Attorney
General, for Plaintiff and Respondent.

               ________________________________

      A.R. (minor) challenges a dispositional order committing
him to the Department of Corrections and Rehabilitation,
Division of Juvenile Justice (DJJ) for a maximum term of 30
months.1 Minor contends the juvenile court abused its
discretion, because there was no substantial evidence that a less
restrictive placement would be inappropriate or ineffective. We
affirm.

         FACTUAL AND PROCEDURAL BACKGROUND

      On June 6, 2019, the Los Angeles County District Attorney
filed a juvenile wardship petition under Welfare and Institutions
Code section 602, alleging minor committed the following
offenses, all felonies involving a child under the age of 14:
aggravated sexual assault of a child (sodomy) (count 1; Pen.
Code, §§ 269, subd. (a)(3), 286, subd. (c)(2)–(3) & (d)); sodomy by
use of force (count 2; Pen. Code, § 286, subd. (c)(2)(B));
aggravated sexual assault of a child (oral copulation) (count 3;
Pen. Code, §§ 269, subd. (a)(4), 287, subd. (c)(2)–(3) & (d));


     1  At the same disposition hearing, the court also ordered
minor’s older brother, R.R. committed to DJJ custody for a
maximum term of 30 months. R.R. filed a separate notice of
appeal, and we issue a separate opinion (B310550) deciding R.R.’s
appeal.




                                2
forcible oral copulation (count 4; former Pen. Code, § 288a, subd.
(c)(2)(B)); forcible rape (count 5; Pen. Code, § 261, subd. (a)(2));
aggravated sexual assault of a child (rape) (count 6; Pen. Code
§§ 261, subd. (a)(2) & (6), 269, subd. (a)(1)); and continuous
sexual abuse (count 7; Pen. Code, § 288.5, subd. (a)).2 Minor was
initially detained in juvenile hall.3
       The charges stemmed from minor sexually abusing S.P.
over a two-year period, beginning when S.P. was six years old
and minor was thirteen years old. Minor and his family (an
older brother, mother, and stepfather) lived next door to S.P.’s
family for many years. The two families were very close, and
minor’s mother regularly babysat S.P. from infancy. The abuse
came to light in November 2018, when S.P. told her older sisters,
and S.P.’s mother contacted the police. Under questioning,
minor admitted to raping and sodomizing S.P. on at least ten
occasions over the two-year period. He initially claimed that the
first incident happened when S.P. came over to play video games
with him; she proposed watching a sex video with him and then
they had sex.
       In a report filed June 25, 2019, probation officer Gisell
Osorio recommended that minor be removed from home and
placed into DJJ custody. According to the report, minor was in
need of a secured setting, DJJ offered a wide range of resources,
and minor could benefit from services including “the


     2  Further statutory references are to the Welfare and
Institutions Code unless stated otherwise.

     3 On June 07, 2019, the court entered a restraining order
preventing minor from contacting or coming within 100 yards of
the victim.




                                 3
continuation of his education, job skills, sex offender therapy,
and the victim of crime on victim classes.”
      At a pre-plea hearing on June 25, 2019, the court ordered
probation to reassess minor’s housing situation and to transport
minor to his counseling intake assessment. Probation officer
Osorio’s July 18, 2019 report stated minor’s mother was willing
to have minor reside with her and that she would transport him
to court-ordered appointments. Nevertheless, “Due to the
severity of the case and the emotional, physical, and long-term
damage the minor caused the victim this officer’s
recommendation remains the same.”
      On July 24, 2019, the court ordered minor detained at
home under the probation department’s Community Detention
Program (CDP), with specified restrictions, including: remaining
inside the home, no visitors, no cell phone, no internet other
than for school, and no social media use. The CDP officer was
ordered to determine whether counseling, community service
and other activities were to commence, continue, or cease while
minor was on CDP.
      The CDP probation officer, Philip Mikhael, reported that
minor’s participation in CDP was initially positive. On October
30, 2019, however, minor left class without permission and,
when probation detained minor, a cell phone was found in his
backpack. After this incident, probation officer Mikhael
recommended terminating CDP and detaining minor in juvenile
hall; however, the juvenile court ordered minor to remain in the
CDP program. Probation officer Osorio consistently
recommended sending minor to DJJ.
      On August 14, 2020, after an argument with his stepfather,
minor cut off his ankle monitor and left home without




                               4
permission. Mother reported he was staying with a family friend
and refused to come home. The court issued an arrest warrant,
and mother brought minor to juvenile hall on August 20, 2020.4
According to the arrest detention report, minor had run away for
six days but decided to turn himself in. Afterwards, he did not
incur additional violations and continued to participate in online
school. The report recommended returning minor to CDP,
noting that family dynamics between minor and his stepfather
might warrant family counseling. The court ordered minor to
remain in juvenile hall.
      On October 15, 2020, minor admitted to counts one and six
of the petition, and the court sustained those allegations. The
remaining counts were dismissed with a Harvey waiver,
permitting the court to consider the dismissed counts at
disposition. (People v. Harvey (1979) 25 Cal.3d 754, 758.)
      At the disposition hearing, the prosecution played the
videorecorded interviews of S.P., A.R., and R.R, and entered the
DVDs and transcripts of those interviews into evidence. S.P’s
family members provided victim impact testimony. S.P.’s



     4  The warrant detention report included information that
there were significant problems with minor living with his
mother and stepfather. The report noted that: minor says he
argues with his stepfather on everything, and stepfather told him
he did not deserve to live; mother stated she wanted her son to be
detained; mother reported (at some unspecified time) minor stole
$2,000 from a home safe and spent most of it on electronic devices
and clothing; mother also reported minor had been verbally
abusive towards mother and stepfather, threatened to assault her
during an argument, and once went to the kitchen and grabbed a
knife.




                                5
 therapist also testified and read a portion of S.P.’s trauma
 narrative.
       The court heard testimony from Dr. Krys Hunter, senior
 supervising psychologist at DJJ’s Sex Behavior Treatment
 Program, and Michael Farmer, a parole agent who explained the
 process for determining DJJ projected release dates and parole
 board hearings. Dr. Dennis Brown, the director of the Ness
 Counseling Center, testified about the Ness Counseling Center’s
 programs and the extent to which A.R. and his older brother,
 R.R., had participated. Dr. Brown testified that minor was in a
 group-based program at the Ness Counseling Center until his
 August 2020 runaway attempt. According to Dr. Brown, minor
 did well and was a group leader. Minor’s attorney called Dr.
 Adam Weisman, a psychiatrist who evaluated offenders for adult
 and juvenile courts. Dr. Weismann testified about an evaluation
 report he wrote in 2019, evaluating A.R. and recommending a
 one-year residential treatment program.
       At the conclusion of argument, the juvenile court ordered
minor committed to the DJJ for a maximum of 30 months. The
court also ordered R.R. committed to DJJ for the same term.
The court noted that “this is probably one of the most egregious
sexual conduct cases I’ve had since I’ve been on the bench as a
juvenile court officer.” Acknowledging the brothers’ positive
behavior on CDP, the court emphasized that they needed a
comprehensive level of treatment, and that DJJ was the most
suitable place for both of them.




                               6
                           DISCUSSION

       When exercising its discretion on the proper disposition of a
minor adjudged to be a ward under section 602, the juvenile court
considers a broad range of information. The record must be
viewed in light of the purposes of juvenile law. (In re Carlos J.
(2018) 22 Cal.App.5th 1, 5.) Those purposes include
rehabilitation, treatment, guidance, punishment as a
rehabilitative tool, and protection of the public. (In re Teofilio A.
(1989) 210 Cal.App.3d 571, 576 (Teofilio A.).) The court considers
a probation officer’s report and any other relevant and material
evidence that may be offered, including statements by the victim
and, for victims who are minors, the victim’s parents. (§ 706.)
The court must take into account the circumstances and gravity
of the offense committed by the minor, as well as the minor’s age
and previous delinquency history. (§ 725.5.) The court may also
consider the need to hold the minor accountable for his or her
actions. (§ 202, subd. (b); In re N.C. (2019) 39 Cal.App.5th 81, 89
[court properly considered “the role punishment should have in
minor’s rehabilitation given the seriousness of his offense and his
tendency to succumb to the negative influences of peers”].)
       “One of the primary objectives of juvenile court law is
rehabilitation, and the statutory scheme contemplates a
progressively more restrictive and punitive series of dispositions
starting with home placement . . . and progressing to . . .
placement at the DJJ.” (In re M.S. (2009) 174 Cal.App.4th 1241,
1250; see also In re N.C., supra, 39 Cal.App.5th at pp. 85–86.)
“Although the DJJ is normally a placement of last resort, there is
no absolute rule that a DJJ commitment cannot be ordered
unless less restrictive placements have been attempted.” (Ibid.)




                                  7
Courts do not necessarily abuse their discretion in ordering a
juvenile to the most restrictive placement before other options
have been tried. (In re Eddie M. (2003) 31 Cal.4th 480, 507.) It is
error, however, for the juvenile court to fail to consider less
restrictive alternatives to a DJJ commitment. (Teofilio A., supra,
210 Cal.App.3d at p. 577.) Commitment to the most restrictive
placement, such as DJJ, is permissible so long as there is
substantial evidence demonstrating “a probable benefit to the
minor from a DJJ commitment and of the inappropriateness or
ineffectiveness of the proposed less restrictive alternatives.” (In
re N.C., supra, at p. 86 [affirming order committing first time
offending minor to a maximum of nine years in DJJ after minor
admitted one count of forcible oral copulation and one count of
sexual battery of an intoxicated 17 year old high school student];
In re Angela M. (2003) 111 Cal.App.4th 1392, 1396.)
       We review a commitment order for abuse of discretion, and
find an abuse of discretion when necessary factual findings are
not supported by substantial evidence. (In re Miguel C. (2021) 69
Cal.App.5th 899, 908.) In our review of the appellate record, we
draw all reasonable inferences in favor of the juvenile court’s
order. (In re Angela M., supra, 111 Cal.App.4th at p. 1396.)
“[W]e consider whether substantial evidence supports the
juvenile court’s commitment order consistent with the purpose of
the juvenile court law. [Citations.] Substantial evidence, in turn,
‘must be reasonable in nature, credible, and of solid value; it
must actually be “substantial” proof of the essentials which the
law requires in a particular case.’ [Citation.]” (In re Miguel C.,
supra, 69 Cal.App.5th at p. 908.)
       In the case at hand, we find substantial evidence supports
the trial court’s conclusion that a 30-month commitment to DJJ




                                8
would be of probable benefit to minor and that the proposed less
restrictive alternatives were inappropriate or ineffective. (In re
N.C., supra, 39 Cal.App.5th at p. 86; In re Jonathan T. (2008) 166
Cal.App.4th 474, 484–485.)
       We note that minor does not contend on appeal that the
trial court erred in finding that placement with DJJ would
provide him with a probable benefit. The trial court’s finding in
this regard was clearly supported by substantial evidence: Dr.
Weisman, minor’s own witness, confirmed during his testimony
that minor would need at least one year of structured out of home
treatment at a program certified by the California Sex Offender
Management Board (CASOMB), and such a program is offered by
DJJ.5
       We discuss the CASOMB program to provide context for
the alternatives considered by the trial court. Dr. Hunter
testified that the Sex Behavior Treatment Program (SBTP)
offered by DJJ is certified by CASOMB, and gave details about
the program, supported by a publication describing the SBTP.
The DJJ operates two facilities with SBTP, which is a
therapeutic living unit devoted to the comprehensive treatment
of resident juvenile sex offenders. During the first 30 to 45 days
in the program, juveniles are in an orientation unit, completing a
comprehensive SBTP assessment, resulting in an initial
individual treatment plan. The assessments are carried out by
psychologists, social workers and other staff for strengths,
weaknesses, risk levels, trauma history and other factors to
outline individual dynamic risks as well as treatment objectives

      5 The Board reviews programs and requires that treating
staff have at least 30 hours of training, and to continue receiving
training requirements to maintain certification.




                                 9
for progress and successful completion of the SBTP. After
orientation, juveniles in the SBTP program live in a dormitory-
style setting, attend school, and participate in a comprehensive
mix of “individual and group therapy, psycho-educational
resource groups, journals and homework, group therapeutic
exercises, biblio-therapy, video therapy, family counseling, family
forums, plant and pet care, and therapeutic recreation and
leisure activities.” Participants in the program move through
seven stages, starting with understanding and taking
responsibility for their past and current behaviors; learning
healthy ways to manage thoughts, feelings and behaviors;
demonstrating progress in making positive behavioral changes;
and preparing for re-entry into the community.
       Minor raises the spectre of DJJ’s imminent closure6 and
the possibility that minor would be exposed to negative
influences at DJJ. But both dangers are more speculative than
concrete, and we are not inclined to second-guess the juvenile
court’s considered evaluation of those risks. (See In re Juan G.
(2003) 112 Cal.App.4th 1, 6 [“The function of an appellate court is



      6  As explained in In re Miguel C., supra, 69 Cal.App.5th at
page 907, the California Legislature in 2020 passed “juvenile
justice realignment” legislation substantively rewriting major
portions of juvenile court law. (See Stats. 2020, ch. 337 (Sen. Bill
No. 823).) Portions of the disposition hearing took place in
December 2020, when Senate Bill 823 had been signed but had
not yet taken effect. Dr. Hunter testified that DJJ would close
intake effective July 2021, but no date had been identified for a
full closure of DJJ. Minor does not contend that the juvenile
court’s commitment order violated any of the code sections
amended under realignment.




                                 10
not to reweigh the evidence and substitute its judgment for that
of the juvenile court”].)
       Minor’s contention on appeal is that the trial court abused
its discretion in ordering placement with DJJ because insufficient
evidence supports that less restrictive alternatives were
inappropriate or ineffective. We disagree. Both the probation
department and minor’s own expert, Dr. Weisman, believed
minor needed to be in a residential program specializing in
adolescent sexual offender treatment. After evaluating minor in
late fall 2019, Dr. Weisman wrote: “Given minor’s background
and results of psychological testing, if the petition is sustained, it
may be necessary for this minor to be placed in a residential
setting for at least one year. This would provide the minor time
to focus on the instant offense, victim empathy, and developing
appropriate social skills.” Dr. Weisman also noted that based on
the evaluation and minor’s history, “without a formalized
placement, he may revert to old habits.”
       Dr. Weisman’s 2019 evaluation letter listed a number of
possible programs other than DJJ’s programs, stating the
alternatives “may meet [minor’s] placement goals.” However, by
the time he testified at the disposition hearing in January 2021,
Dr. Weisman did not know whether the residential programs he
had previously identified were still offering sex offending therapy
for adolescents. In fact, some programs did not obtain or renew
the CASOMB certification because the certification process is too
rigorous. Dr. Weisman also lacked personal knowledge about any
of the residential programs, conceding he identified programs in
his 2019 evaluation letter using a manual of treatment programs.
       Even assuming a residential program offering CASOMB-
certified residential adolescent sex offender treatment existed




                                 11
and had availability, there was still substantial evidence for the
court’s determination that such a program would be
inappropriate for minor. The record evidence demonstrates the
ineffectiveness of a community-based treatment approach with
an organization like the Ness Counseling Center, where minor
had been placed. Dr. Hunter testified that community-based
treatment is less effective because the individuals remain in the
environment that fostered the offending behavior or attitude.
Minor concedes that the admitted offenses were serious and
showed a shocking lack of empathy for S.P. During questioning,
minor claimed S.P. initiated the sexual acts by asking to watch a
sex video with minor. Even after receiving positive probation
reports for close to a year, and doing well at the Ness Counseling
Center, minor ran away from home in August 2020, removing his
ankle monitoring device after an argument with his stepfather.
Both the seriousness of the offense, minor’s seeming lack of
insight, and minor’s runaway attempt all provide additional
evidence to support the determination that a residential program
other than DJJ would be inappropriate.
       In sum, we find substantial evidence to support the
juvenile court’s commitment order, and we reject minor’s
argument that the order was an abuse of discretion.




                                12
                            DISPOSITION

     The juvenile court’s January 15, 2021 dispositional order
committing A.R. to the Division of Juvenile Justice for a
maximum term of confinement of 30 months is affirmed.




                                     MOOR, J.



We concur:




             RUBIN, P. J.




             KIM, J.




                                13